DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1 and 3-10 are allowed over the prior art of record as amended by the applicant on 04/06/2022.
The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure recited in independent claim 1.
The closest prior art of record is: Ba Mingchen et al, "Bladder intracavitary hyperthermic perfusion chemotherapy for the prevention of recurrence of non-muscle invasive bladder cancer after transurethral resection,” Oncology Reports, Vol.37, no.5, May11,2017, pages 2761-2770.
The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a structure comprising a circulation pipeline for intracavity hyperthermic perfusion, comprising: 
a heating tank, the heating tank being hollow to form a liquid storage cavity, the liquid storage cavity being configured to store a medicinal solution; 
a liquid inlet pipeline, one end of the liquid inlet pipeline being in communication with the liquid storage cavity, and the other end of the liquid inlet pipeline being configured to be in communication with a medicinal solution bag; 
a liquid outlet pipeline, one end of the liquid outlet pipeline being in communication with the liquid storage cavity; 
a circulation pump connected in series to the liquid outlet pipeline and configured to extract the medicinal solution in the liquid storage cavity; 
a pre-filling pipeline, one end of the pre-filling pipeline being in communication with the other end of the liquid outlet pipeline; 
a liquid return pipeline, one end of the liquid return pipeline being in communication with the other end of the pre-filling pipeline, and the other end of the liquid return pipeline being in communication with the liquid storage cavity; 
a cavity inlet pipeline, one end of the cavity inlet pipeline being in communication with the other end of the liquid outlet pipeline, and the other end of the cavity inlet pipeline being in communication with a body cavity; and 
a cavity outlet pipeline, one end of the cavity outlet pipeline being configured to be in communication with the body cavity, the other end of the cavity outlet pipeline being in communication with one end of the liquid return pipeline, and the pre-filling pipeline being connected in parallel with the cavity inlet pipeline and the cavity outlet pipeline.
Specifically, regarding independent claim 1, the prior art to Ba Mingchen, either alone or in combination, fails to disclose or render obvious the specific structural and/or functional features as claimed;
wherein the heating tank comprises a tank body and a cover body, the tank body is hollow, one end of the tank body is opened to form an open end, the cover body is disposed on the open end of the tank body, the cover body and the tank body together form the liquid storage cavity, the tank body is configured to be placed on an electromagnetic induction heating device, and the electromagnetic induction heating device is configured to heat the tank body to indirectly heat liquid in the liquid storage cavity.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        04/23/2022